Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 1 of 11 PageID #: 450




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   DISH NETWORK L.L.C.,

                    Plaintiff,               Case No. 18-cv-3857

        -against-

   GOYAL GROUP INC. and CHANDRA GOYAL
   d/b/a Goyal Group, RANA TECHNOLOGY INC.
   and MOHAMMAD RANA d/b/a/ Family Phone,
   ABC 1 NYC INC. and SONAM SANGPO d/b/a
   ABC Wireless NYC,

                    Defendants.




   DEFENDANTS ABC 1 NYC INC. AND SONAM SANGPO'S REPLY MEMORANDUM
      OF LAW IN SUPPORT OF MOTION TO SET ASIDE ENTRY OF DEFAULT
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 2 of 11 PageID #: 451




         Defendants ABC 1 NYC Inc. ("ABC 1") and Sonam Sangpo ("Sangpo," and together

 with ABC 1, "Defendants"), by and through their undersigned counsel, submit this Reply

 Memorandum of Law in further support of their motion to set aside the clerk's entry of default,

 pursuant to Federal Rule of Civil Procedure 55( c). Plaintiff focuses excessively on one element

 of the three-part test to determine whether good cause has been shown to re-open a default.

 However, considering all relevant factors, this Court should vacate the default in this matter.

 Defendants have established lack of willful default, evidence of meritorious defense, and lack of

 prejudice to Plaintiff.

                                           ARGUMENT

         Plaintiff does not dispute Defendants' recitation of the legal standard to re-open a default

 judgment pursuant to Rule 55(c) of t];ie Federal Rules of Civil Procedure. Importantly, however,

 Plaintiff ignores that although the factors considered to either (a) vacate the entry of default, on

 the one hand, or (b) vacate a default judgment, on the other hand, are the same, courts apply the

 standard more leniently when determining whether vacating the entry of a default is appropriate.

 See American Alliance Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996); Sheet

 Metal Workers' Nat. Pension Fund v. Vardaris Tech, Inc., No. 13-CV-5286 (ARR) (RML), 2014

 WL 4639213, at *2 (E.D.N.Y. Sept. 16, 2014). This more lenient standard applies here. Most

 importantly, Plaintiff has failed to refute that Defendants may have meritorious defenses to this

 action because (a) the product in question has substantial non-infringing uses and, therefore,

 does not violate any valid copyrights or other intellectual property rights, and (b) Defendants had

 no reason to assume or believe that the product would necessarily be used by their customers to

 obtain access to unauthorized infringing content and, therefore, Defendants cannot be liable for

 contributory infringement. The fatal flaw in Plaintiffs position is its erroneous assumption that



                                                  1
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 3 of 11 PageID #: 452




 the only use of the Shava TV boxes at issue would be to facilitate illegal streaming of Dish

 Network copyrighted content, when in fact, these boxes can be, and routinely are, used for

 perfectly legitimate, non-infringing purposes.

        A.      Plaintiff Does Not Dispute That Defendants' Default Was Not Willful

        As explained in Defendants' moving papers and affidavits, Defendants in this matter did

 not fail to timely respond to Plaintiffs Complaint in bad faith or with the intent to delay this

 action or prejudice Plaintiff. See Defendants' Memorandum of Law ("Defs' Mem.") at 3-4.

 Instead, Defendants obtained counsel in a reasonable time (and soon as practicable given their

 limited financial resources), and now seek to participate fully in this action. Indeed, this matter

 has been pending for less than four months and will move swiftly upon the vacatur of defaults

 against the Defendants. Defendants have not attempted to evade this action. To the contrary,

 Plaintiff does not dispute that each of the Defendants voluntarily contacted counsel for Plaintiff

 prior to retaining legal counsel in an unsuccessful attempt to settle the matter. Simply put,

Defendants had no intention of prejudicing or injuring Plaintiff by their attempt to settle the

matter prior to retaining legal counsel and their consequent failure to timely answer the

Complaint, and therefore, there is ample reason to find that Defendants' default was not willful.

See Fashion Fragrance & Cosmetics v. Croddick, No. 02CV6294(WK), 2003 WL 1824638, at

 *2 (S.D.N.Y. Apr. 8, 2003) (no willfulness where the record showed "no evidence" that the

defendant's "staggering" carelessness was "committed for strategic reasons or to gain some

tactical advantage"); Vardaris, 2014 WL 4639213, at *2 (no willfulness where "there is no

indication that the failure to file an answer within the deadline was deliberate, the result of bad

faith, or intended to cause undue delay or harassment"). At this stage, Defendants seek nothing

more than the opportunity to defend this action on the merits, consistent with the strong public



                                                  2
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 4 of 11 PageID #: 453




 policy preference of the courts. See, e.g., American Alliance, 92 F.3d at 61; Enron Oil Corp. v.

 Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993).

        B.      Plaintiff's Arguments on Defendants' Meritorious Defense Are Unconvincine;
                and Misleading

        "Whether a defendant seeking to avoid a default judgment has presented a meritorious

 defense does not depend on the likelihood of success." US. Commodity Futures Trading

 Comm 'n v. McCrudden, No. 10 Civ. 5567 (DRH) (AKT), 2015 WL 5944229, at *24 (E.D.N.Y.

 Oct. 13, 2015), report and recommendation adopted, No. 10 Civ. 5567 (DRH) (AKT), 2015 WL

 7161671 (E.D.N.Y. Nov. 13, 2015) (citing Sibley v. Choice Hotels Intern., Inc., 304 F.R.D. 125,

 131 (E.D.N.Y.2015)). Indeed, a meritorious defense "is measured not by whether there is a

 likelihood that it will carry the day, but whether the evidence submitted, if proven at trial, would

 constitute a complete defense." Enron Oil, 10 F.3d at 98; Kaisha v. Train Wreck Ltd Liab. Co.,

No. 17 Civ. 3625 (DLI) (SJB), 2018 WL 4103582, at *5 (E.D.N.Y. May 29, 2018); Vedder Price

P.C. v. US Capital Partners, LLC, No. 16 Civ. 6787 (JPO), 2017 WL 4180021, at *3 (S.D.N.Y.

 Sept. 20, 2017).

        Defendants have presented two complete defenses to Plaintiffs claims of contributory

negligence against them: ( 1) Defendants had no reason to assume, and no knowledge that its

 customers would use the Shava TV boxes to obtain access to Plaintiffs copyrighted programs,

since the Shava TV boxes can be used to obtain access to non-infringing programs and content

provided by numerous other parties; and (2) Shava TV boxes have substantial non-infringing

use, that in any event, defeat any claim of either direct or contributory copyright infringement.

        Plaintiffs reliance on its cease and desist letters to prove the requisite intent is misleading

and misplaced. These letters are predicated on the erroneous assertion that use of the Shava TV

boxes by consumers necessarily results in direct copyright infringement. As shown below in


                                                   3
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 5 of 11 PageID #: 454




 more detail, this is simply wrong. Further, Defendants are not required to accept the allegations

 in plaintiff's cease and desist letters as true. To the contrary, these letters improperly alleged that

 Defendants engaged in contributory infringement, when Plaintiff and its counsel knew or should

 have known that the Shava TV boxes have substantial non-infringing uses and that, therefore,

 there is no legal or factual justification for asserting claims of contributory copyright

 infringement. The mere fact that Defendants received these deeply flawed cease and desist

 letters is no basis to infer intent to contribute to copyright infringement. Defendants could just

 have easily reviewed these letters and rejected the false assertions contained therein.

        Indeed, Plaintiff's cease and desist letters, as well as its response to this motion, are

 deeply misleading insofar as they suggest that a Court has adjudicated on the merits the issue of

 whether sale, distribution or use of the Shava TV boxes constitutes direct or contributory

 copyright infringement. In fact, no court has adjudicated on the merits the issue of whether the

 Shava TV boxes have substantial non-infringing uses. Instead, Plaintiff's cease and desist letters

 and it allegations in this case disingenuously rely solely on uncontested default judgments that

 have been entered against Shava, which never defended itself in court against Plaintiff's

 allegations. Even if Plaintiff's allegations as to Defendants' knowledge 1 of potential

 infringement and sale of the Shava TV devices are true - allegations which Defendants continue


 1
          Plaintiff claims that it has evidence of knowledge based on Defendants' alleged receipt of
 cease and desist letters regarding Shava TV. Plaintiff's Memorandum in Opposition at 2.
 However, Plaintiff's understanding of the ownership history of ABC 1 Wireless, Inc. and the
 operation of the storefront, doing business as ABC Wireless.NYC, and located at 37-65 74 th
 Street in Jackson Heights, is misguided. Plaintiff alleges that Sangpo has owned and operated
 ABC 1 since approximately 2011. Id. However, Sangpo has never been an owner of ABC 1 but
 merely worked in the store as an employee. In or around January 2018, Sangpo took over
 operation of ABC Wireless.NYC after ABC 1 ceased operating. Therefore, Sangpo received, at
 best, a single cease and desist letter from Dish. Plaintiff's lack of understanding of these matters
 calls into question the accuracy of its investigators' affidavits, which Defendants contend are
 inaccurate in material respects.

                                                   4
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 6 of 11 PageID #: 455




 to unequivocally deny - the substantial non-infringing use doctrine precludes a finding of

 contributory liability against Defendants.

        1. Shava TV Has Substantial Non-Infringing Uses

        Plaintiff argues that Shava TV boxes are "not capable" of substantial non-infringing uses

 because it was designed to provide unauthorized access to copyrighted materials. Pl's Mem. at

 7. This argument, of course, is plainly incorrect and deeply misleading, as Shava TV boxes have

 at least three substantial non-infringing uses: (1) authorized streaming of videos and other

 materials from websites such as YouTube; (2) streaming of user's own material, such as home

 videos, to a television set through a USB or other media storage device; and (3) authorized

 streaming of materials from subscription services such as Blockbuster, Hulu Plus and other apps.

 Indeed, Shava TV boxes allow access to the plethora of streaming services available either for

 free or through a subscription. These non-infringing uses set Shava TV boxes apart from the

 services in the lone case cited by Plaintiff. Compare Capitol Records, LLC v. ReDigi, Inc., 934

 F.Supp.2d 640 (S.D.N.Y. 2013) (holding that an online system that created duplicates of legally

 purchased copyrighted material to sell to other users at a discount was "incapable" of non-

 infringing use because the Court had concluded that the "first sale" defense was inapplicable)

 with Arista Records LLC v. Lime Grp. LLC, 784 F. Supp. 2d 398, 433 (S.D.N.Y. 2011) (denying

 plaintiff summary judgment on contributory infringement claims due to material issue of fact

 regarding substantial non-infringing use; despite evidence that defendant's file-sharing product

 was "used overwhelmingly for infringement," defendant showed it was also used to access books

 in the public domain, and by musicians seeking to promote their work through free online

 distribution). Even if Plaintiff could prove that the Shava TV boxes are primarily used for

 infringement, that would not be sufficient to establish sales of such boxes by distributors



                                                5
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 7 of 11 PageID #: 456




 constitute contributory copyright infringement. To the contrary, there is no basis for assuming

 that distributors know whether not their customers will use the boxes for illicit purposes. This is

 especially so in cases where the accused distributors sold only a small number of boxes.

         2. Plaintiff's Reliance on Grokster Is Misplaced

         Plaintiff relies heavily on Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S.

 913, 919, 125 S. Ct. 2764, 2770, 162 L. Ed. 2d 781 (2005) to assert that knowledge of potential

 infringement makes the substantial non-infringing use defense inapplicable. Pl. 's Mem. at 8-9.

 Not only are the factual circumstances of Grokster drastically different than those found here,

 Plaintiff utterly misstates Grokster's central holding.

         First, unlike the defendants in Grokster, Defendants in this matter had no hand in the

 design, creation or manufacture of Shava TV boxes, and do not control how Shava TV boxes are

 marketed or advertised. The Grokster trial court heard a wealth of evidence showing that the

 defendants there intended the software to be used to infringe and designed it accordingly.

 Grokster, 545 U.S. at 924-927. Because the Court could see that that the defendants there

 actually intended the software to be used to infringe, and marketed the software for that purpose,

 it held that hypothetical non-infringing uses could not shield the defendants from liability for

 inducing copyright infringement. Id. at 934 ("Thus, where evidence goes beyond a product's

 characteristics or the knowledge that it may be put to infringing uses, and shows statements or

 actions directed to promoting infringement, Sony's staple-article rule will not preclude

 liability."). In other words, the Grokster Court's holding is simply that where there is evidence

 of intent to induce infringement, a distributor of a device with non-infringing uses may be held

 contributorily liable.




                                                   6
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 8 of 11 PageID #: 457




         Importantly, the Grokster Court re-stated Sony's key holding as barring "secondary

 liability based on presuming or imputing intent to cause infringement solely from the design or

 distribution of a product capable of substantial lawful use, which the distributor knows is in fact

 used for infringement." Id. at 934. This statement perfectly describes the present case: because

 of   the Shava TV boxes' substantial non-infringing uses, Defendants cannot be held

 contributorily liable even ifDefendants knew the device might be used for infringement based on

 the cease and desist letters or otherwise. 2 At best, Plaintiff could establish that Defendants had

 knowledge that Shava TV boxes could be used to infringe, but under Grokster, that is clearly

 insufficient to find Defendants liable for contributory infringement.       Sony's holding - that

 contributory infringement arising solely from the distribution of a product with knowledge that

 the product may be used to infringe, cannot be the basis of liability where the product has a

 substantial non-infringing use - remains good law. See Grokster, 545 U.S. at 933; Perfect 10,

Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007) (assuming that Sony applies to

 search engines, then "Google cannot be held liable for contributory infringement solely because

the design of its search engine facilitates such infringement").

        In its opposition to Defendant's motion, Plaintiff appears to argue for the first time that

 continued infringement after receipt of the cease and desist letters establishes an intent to induce

 infringement, making Shava TV's substantial non-infringing use immaterial. Pl's Mem. at 7-8.

However, the cease and desist letters, themselves, were predicated on the incorrect, and indeed,

highly misleading, assertion that the Shava TV boxes lack substantial non-infringing uses.

Nothing required Defendants to accept as accurate the assertions of infringement in the cease and

desist letters. Thus, the mere fact that Defendants allegedly received cease and desist letters does


2
        As stated above, Defendants continue to vigorously deny receipt of these letters as well
as sale of Shava TV set-top boxes.
                                                  7
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 9 of 11 PageID #: 458




 not establish intent to induce infringement. To the contrary, Defendants had every reason to

 believe in the circumstances here that the allegations in the cease and desist letter were untrue,

 since the Shava TV set-top boxes have substantial non-infringing uses.             At the very least,

 Defendants should be entitled to establish at trial that they had no intent to induce infringement

 because they believed in good faith that the Shava TV boxes have substantial non-infringing

 uses. In contrast to a case like Grokster, in which discovery showed that defendants consciously

 designed and distributed a product with the express purpose of filling market demand for

 infringing music and movies, Defendants in this matter are small retailers selling a host of

 products. They had no hand in the design or marketing of Shava TV boxes, and Plaintiffs core

 allegation is that they sold units with the knowledge that those units could be used to infringe,

 not that Defendants had any intent to induce infringement. Complaint at       ,r   14, 40.   It is not

 enough for Plaintiff to prove that Defendants had knowledge that the products could be used to

 infringe; rather, Plaintiff must prove that Defendants knew that the products would be used

 solely to infringe and intended to facilitate such use. See, e.g., EMI Christian Music Grp., Inc. v.

 MP3tunes, LLC, 844 F.3d 79, 100 (2d Cir. 2016) (upholding jury verdict finding contributory

 liability where executive actively encouraged infringing use by employees and users). We

respectfully submit that Plaintiff cannot meet this burden in this case because the products in

 question have substantial non-infringing uses, and Defendants had no reason to assume that the

products would be used by their customers to infringe.

        In short, Defendants have presented a substantially meritorious defense. As noted above,

the issue of Shava TV boxes substantial non-infringing use has never been adjudicated in any

 Court, and numerous issues of fact and law remain in dispute.             In these circumstances,

"[ d]efaults are not favored, particularly when the case presents issues of fact, and doubts are to



                                                  8
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 10 of 11 PageID #: 459




 be resolved in favor of a trial on the merits." Meehan v. Snow, 652 F.2d 274,277 (2d Cir. 1981).

 Given Defendants' presentation of a meritorious defense, this case should be allowed to proceed.

 See, e.g., Vedder Price, 2017 WL 4180021, at *3 (S.D.N.Y. Sept. 20, 2017) (threshold to meet

 the complete meritorious defense prong to reopen a default is "very low") (quoting Mica/a v.

 Brennan, No. 07 Civ. 4901, 2009 WL 742729, at *10 (E.D.N.Y. Mar. 18, 2009)).

        C.      Plaintiff Cannot Show Prejudice

        The final factor to be considered in determining whether to vacate an entry of default is

 whether the plaintiff will suffer any prejudice from the vacatur. Plaintiffs Opposition here is

 silent on this issue, and furthermore, has not yet moved for entry of a default judgment against

 Defendants.   Thus, Plaintiff has effectively conceded that it will suffer no prejudice should this

 matter be re-opened. Sibley, 304 F.R.D. at 131; Team Kasa, LLC v. Humphrey, No. 17 Civ.

 1074 (JS)(AKT), 2018 WL 1867117, at *10 (E.D.N.Y. Jan. 24, 2018), report and

 recommendation adopted, No. 17 Civ. 1074(JS)(AKT), 2018 WL 1083958 (E.D.N.Y. Feb. 26,

 2018); see also American Alliance, 92 F .3d at 62 ("the presentation of a meritorious defense and

 the lack of prejudice to [plaintiff] weigh heavily in favor of [defendant]").

                                           CONCLUSION

        For the reasons set forth above, Defendants Sonam Sangpo and ABC 1 NYC, Inc.

 respectfully request that the Court grant their motion to vacate the default entered against them.

 Dated: New York, New York                             Respectfully submitted,
        November 1, 2018
                                                       By:1 - - - - - - l } J - \        ...________
                                                            Maurice N. Ross

                                                       BARTONLLP
                                                       420 Lexington Avenue, 18th Floor
                                                       New York, New York 10170
                                                       (212) 687-6262



                                                   9
Case 1:18-cv-03857-ENV-PK Document 36 Filed 11/01/18 Page 11 of 11 PageID #: 460



                                 CERTIFICATE OF SERVICE

         I certify that on the 1st day of November, 2018, the foregoing was served on all counsel
 of record via U.S. Mail, postage prepaid, and electronic mail, and filed via the Court’s Official
 Court Electronic Document Filing System (ECF).

        Stephen M. Ferguson
        HAGAN NOLL & BOYLE LLC
        Two Memorial City Plaza
        820 Gessner, Suite 940
        Houston, TX 77024
        Tel. (713) 343-0478
        Stephen.Ferguson@hnbllc.com

        James T. Sandnes
        SKARZYNSKI, BLACK, LLC
        One Battery Park Plaza, 32nd Floor
        New York, NY 10004
        Tel. (212) 820-7700
        jsandnes@skarzynski.com

        Madhureema Gupta, Esq.
        37-11 74th Street, Suite 201
        Jackson Heights, NY 11372
        madhureemagupta@gmail.com

 Dated: November 1, 2018                                     /s/ Maurice N. Ross
                                                      BARTON LLP
                                                      420 Lexington Avenue, 18th Floor
                                                      New York, New York 10170
                                                      (212) 687-6262
                                                      mross@bartonesq.com

                                                      Attorneys for Defendants Goyal Group Inc.,
                                                      Chandra Goyal, ABC 1 NYC Inc. and
                                                      Sonam Sangpo




  
